Citation Nr: 1827114	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the evaluation for service-connected coronary artery disease (CAD) from 30 percent to 10 percent was proper.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an above-the-knee amputation of the right leg.

5.  Whether the reduction of the evaluation for service-connected diabetes mellitus, type II, from 20 percent to 10 percent was proper.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Shannon Holstein, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2015, April 2014, and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The April 2014 rating decision denied an increased rating for PTSD and reduced the rating assigned to the Veteran's service-connected CAD to 10 percent.  In a March 2015 notice of disagreement (NOD), the Veteran's attorney expressly disagreed with the failure of the RO to grant a TDIU as part of the PTSD issue.  The matter of entitlement to a TDIU was also not addressed in a March 2015 statement of the case (SOC) as to the PTSD and CAD claims.  The Veteran, through his attorney, again filed a statement in April 2015 expressing disagreement with the RO's failure to adjudicate the TDIU claim.  To this end, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran appeals the rating assigned for a disability he claims causes unemployability, the determination of whether he is entitled to TDIU is part and parcel of the determination of the rating for that disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, as the Veteran has asserted unemployability as part of his claim for an increased rating for PTSD, this issue should have been addressed in the March 2015 SOC, and any subsequent adjudications of the matter of entitlement to an increased rating for PTSD.  The RO's June 2015 SOC finding that the Veteran failed to timely raise the issue of entitlement to a TDIU was therefore improper.  The Board has clarified the issues on appeal accordingly.

In March 2016, the Veteran's attorney requested a 90 day extension of time to submit additional evidence in support of the appeal.  In June 2016, the Veteran's attorney submitted additional evidence and argument, along with a written waiver of initial RO consideration, and withdrawal of her extension request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a signed statement dated in June 2016, the Veteran, through his attorney, withdrew the pending appeals of the claims of entitlement to a higher rating for service-connected PTSD, the propriety of the reduction of the rating for service-connected CAD, the claim to reopen the matter of entitlement to service connection for a right knee disability, and the claim of entitlement to service connection for an above-the-knee amputation of the right leg.

2.  The Veteran was granted service connection for diabetes mellitus, type II, in a June 2012 rating decision; a 20 percent evaluation was assigned, effective October 3, 2011.

3.  In a March 2015 rating decision, the RO reduced the rating for service-connected diabetes mellitus, type II, to 10 percent, effective March 9, 2015.

4.  The record then available did not reflect that there had been improvement in the service-connected diabetes mellitus, type II, under the ordinary conditions of life and work.

5.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the pending appeals of the claims of entitlement to a higher rating for service-connected PTSD, the propriety of the reduction of the rating for service-connected CAD, the claim to reopen the matter of entitlement to service connection for a right knee disability, and the claim of entitlement to service connection for an above-the-knee amputation of the right leg are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2018).

2.  Restoration of a 20 percent disability rating for the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 4.119, Diagnostic Code 7913 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Appeals may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

In a signed statement dated June 2016, the Veteran, through his attorney, expressed his desire to withdraw the pending appeals of the issues of entitlement to an increased rating for service-connected PTSD, the propriety of the reduction of the rating for service-connected CAD from 30 percent to 10 percent, the claim to reopen the matter of entitlement to service connection for a right knee disability, and entitlement to service connection for an above-the-knee amputation of the right leg.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to said claims.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.

II. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III. Propriety of the reduction of the rating for diabetes mellitus

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

These are such important safeguards that the Court has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the Veteran contends that the reduction from 20 percent to 10 percent for his service-connected diabetes mellitus, type II, was not warranted.  He argues that the evaluation should be restored.  See, e.g., the NOD dated May 2015.

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  The procedural requirements set forth in 38 C.F.R. § 3.105(e) regarding reduction in benefits (i.e. the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal; notification to the Veteran; and providing the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level) do not apply in this case as its reduction did not affect his overall combined evaluation or monthly monetary amount.  See 38 C.F.R. § 3.105(e).

The question that remains is the substantive question of whether the reduction was proper.  In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In a June 2012 rating decision, the Veteran was service-connected for diabetes mellitus, type II, and assigned a 20 percent evaluation, effective October 3, 2011.  In a March 2015 rating decision, the assigned rating was reduced to 10 percent, effective March 9, 2015.  As the 20 percent disability rating was not in effect for five years or more, the provisions of 38 C.F.R. § 3.344 do not apply.
In March 2015, the Veteran was afforded a VA examination to address his diabetes mellitus, type II, symptomatology.  The examiner noted that the Veteran was prescribed Metformin to manage his diabetes symptoms; however, the prescription had not been filled for over a year.  The examiner indicated that the Veteran's diabetes does not require regulation of activities as part of medical management.  The Veteran sees his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  He has not had any episodes of hospitalization for ketoacidosis or hypoglycemia over the past 12 months.  He has not had any progressive weight loss and/or loss of strength attributable to diabetes mellitus.  The examiner reported that the Veteran does not have any complications of diabetes mellitus.  The examiner explained that, although the Veteran has decreased sensation in his right lower extremity, this is due to chronic edema due to a septic right knee, and is not due to his diabetes mellitus.  The examiner concluded that the Veteran's diabetes mellitus, type II, has no impact on his ability to work.

In a March 2015 addendum to the VA examination, the examiner clarified that urinalysis showed microhematuria, which the Veteran had experienced in the past.  His Metformin prescription had expired, and was last filled in January 2014.

In March 2015, the RO reduced the Veteran's disability rating from 20 percent to 10 percent based solely on the fact that his Metformin prescription had expired.  The RO indicated that, as the Veteran's diabetes mellitus no longer required medication for control of his symptoms, he no longer met the criteria for a 20 percent evaluation under Diagnostic Code 7913.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Although the March 2015 examination findings indicated that the Veteran had not refilled his Metformin prescription, there is no evidence to suggest that his diabetes mellitus no longer required medication for control.  Rather, as noted by the Veteran's attorney in her June 2016 written argument, the record shows that the Veteran suffers from significant psychological impairment.  The fact that he exhibited poor judgment and failed to refill his Metformin prescription does not indicate that his diabetes mellitus symptoms have improved.  As such, the Board cannot conclude that there had been improvement over the disability previously characterized by the 20 percent rating.

Consequently, the Board concludes that the record did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The previously assigned 20 percent rating for the service-connected diabetes mellitus, type II, is therefore restored.  The appeal is allowed to that extent.  See 38 C.F.R. § 3.344.

IV. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the Veteran has raised a claim of entitlement to a TDIU based largely on his psychological symptomatology.  In this case, the Veteran is service-connected for PTSD, which has been evaluated as 70 percent disabling; he is also service-connected for CAD evaluated as 30 percent prior to July 1, 2014 and 10 percent thereafter; and diabetes mellitus, type II, which has herein been restored to 20 percent.  He has a combined rating of 80 percent.  As such, he meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).

Thus, the question in this matter is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Here, the evidence shows that the Veteran's service-connected PTSD has interfered with his ability to maintain gainful employment.  Specifically, in a November 2013 statement, the Veteran's VA treatment provider, Dr. D.D. reported, "[i]n my opinion, this Veteran does have significant PTSD."  He explained, "his symptoms are increased in frequency and intensity (nightmares and anxiety attacks).  Current GAF score would rate 35."  Dr. D.D. noted that the Veteran's prescription for anti-depressants was increased in November 2013 to help with depression and his PTSD-related anxiety symptoms.

In a March 2014 VA psychological examination report, the examiner indicated that the Veteran's PTSD symptoms resulted in "[o]ccupational and social impairment with reduced reliability and productivity."  The examiner detailed the Veteran's positive relationship with his spouse, children, and brother.  The Veteran has not worked since the 1970's and has a 10th grade education.  The Veteran endorsed weekly auditory hallucinations of gunfire, and struggles with irritability and easy anger.  The examiner also noted the Veteran's impaired short term memory.  The examiner reported that the Veteran's PTSD symptoms, "especially irritability and the difficulties with sleep, would negatively impact occupational functioning."

In support of his claim, the Veteran submitted a medical opinion dated in May 2016 from Ms. G.U., a certified nurse practitioner.  Ms. G.U. noted the Veteran's "multiple psychological, emotional and cognitive limitations secondary to his service-connected PTSD."  She indicated that the Veteran is prone to frequent disturbances of mood and motivation, and endorses difficulty remaining on task and focusing on the task at hand.  The Veteran exhibits anxiety, agitation, and depression.  She reported that the Veteran is easily angered and, at times, cannot control his anger or interactions.  She opined that due to his "current psychological/emotional and cognitive state, this Veteran would not be capable of performing substantially gainful employment at this time nor in the future in his usual vocation, nor would he be capable of full time sedentary or light level work within other vocations."  She further noted that the Veteran has a low level of education with lack of certification or licenses in any trade or vocation within a sedentary-light work level.  She also stated that the Veteran lacks formal or informal training or education in any skill or trade within a sedentary-light work level.  She concluded, "[g]iven consideration for these factors, in relation to the federal regulations that govern [TDIU], this Veteran is more likely than not unable to obtain and maintain substantially gainful employment related to his service-connected disability conditions."

The above evidence thus reflects that the Veteran's PTSD has a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's psychological symptoms do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric abilities, his documented difficulty maintaining gainful employment, and limited education and work experience, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to a rating in excess of 70 percent for service-connected PTSD is dismissed.

The appeal of the propriety of the reduction of the evaluation for service-connected CAD is dismissed.

The appeal of the claim to reopen the matter of entitlement to service connection for a right knee disability is dismissed.

The appeal of the claim of entitlement to service connection for an above-the-knee amputation of the right leg is dismissed.

Reduction to a 10 percent rating for service-connected diabetes mellitus, type II, was improper; restoration of the 20 percent rating is granted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


